UNITED STATES DISTRICT COURT FOR THE EASTERN | ll | | [ |

SSP aeRO META

AFFIDAVIT OF SERVICE RLIZLSSY
Civil Action no : 1:21-ev-01125-NGG-CLP
Date Index Nuinber Purchased: 03/03/2021

 

 

 

 

 

 

 

 

 

 

 

Plaintiff(s): ILUMINADA ORTEGA

Defendant(s): CHAMPAGNE ROOM BK, INC D/B/A DRAFT BARN D/B/A END ZONE SPORTS
BAR & LOUNGE, ET AL

STATE OF NEW YORK

COUNTY OF ALBANY 88.

Michael Bouchard , being duly sworn, deposes and says: that the deponent is not a party to this action, is over 18 years
of age and resides in the State of New York.

That on 05/03/2021 at 3:28 PM, at the office of the Secretary of State of the State of New York in the City of Albany,
NY, deponent served the within SUMMONS IN A CIVIL ACTION, PROOF OF SERVICE, COMPLAINT, AND
CIVIL COVER SHEET upon ELITE HOLDINGS AND MANAGEMENT, INC D/B/A ADRENALINE BAR &
LOUNGE D/B/A DRAFT BRN D/B/A END ZONE SPORTS BAR & LOUNGE at One Commerce Plaza, 99
Washington Avenue, Albany, NY 12231.

Defendant/respondent in this action by delivering and leaving with NANCY DOUGHERTY, authorized agent in the
office of the Secretary of State of the State of New York, One Commerce Plaza, 99 Washington Ave., Albany, NY
12231-0001, two (2) true copies thereof and that at the time of making such service , deponent paid said Secretary of
State a fee of $40.00. That said service was made pursuant to Section 306 of the Business Corporation Law.

Deponent further says that the person so served was known as aforesaid to be an authorized agent in the office of the
Secretary of State of the State of New York duly authorized to accept such service on the behalf of said
defendant/respondent. .

Deponent further states that the person actually served is described as follows :

 

 

 

 

 

 

 

 

Sex Color of skin/race Color of hair Age Height Weight
Female |White Brown/Black _|57-59__ |SFt4¥n-SFt8In [131-160 Ibs

 

 

 

Other Features: GLASSES

 

Documents were properly endorsed with index number and date of filing.

Sworn to and subscribed before me on 05/03/2021 x Va
Michael Botichard
Peter Feldman
. 14 Maljim Ct.
’ VA Suite 100

vw XQ Wayne, NJ 07470
Notary Publi : 917-709-631]

{} Victoria Nelson .

Notary Public, State of NY

No. 01NE6376548

Qualified in Albany County
Commission expires 06/11/2022

 

 

{ ] Kristen Smith’

Notary Public, State of NY
No.015M6357988

Qualified in Albany County

Commission expires 05/01/2021
‘ Kerry Gunner
‘otary Public, State of NY

lo. 01GU5038710,
Qualitied in Albany Counry
_ Commission expires 02/06/2023
